        Case 2:17-cv-00274-RSL Document 138 Filed 05/12/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAY 12 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 WAYNE PERRYMAN and SEAN                       No. 19-35129
 PERRYMAN,
                                               D.C. No. 2:17-cv-00274-RSL
               Plaintiffs - Appellants,
                                               U.S. District Court for Western
   v.                                          Washington, Seattle

 CITY OF SEATTLE POLICE                        MANDATE
 DEPARTMENT,

               Defendant - Appellee.


        The judgment of this Court, entered December 18, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
